Citation Nr: 1827116	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a bladder disability.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a kidney disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a heart attack.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart valve replacement and bypass.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.D.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2015.  A Statement of the Case (SOC) was issued in July 2016.  A timely substantive appeal was received in August 2016.

The appellant was afforded a hearing by videoconference before the undersigned in March 2018.  A transcript is of record.  P.D. also offered testimony.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A May 2010 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final May 2010 rating decision denying entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim for compensation under 38 U.S.C. § 1151 for prostate cancer.

3.  The most probative evidence indicates that the appellant's prostate cancer was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.

4.  The record contains no indication that the appellant developed a bladder disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.

5.  The record contains no indication that the appellant developed a kidney disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.

6.  The record contains no indication that the appellant experienced a heart attack or its residuals due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.

7.  The record contains no indication that the appellant experienced a heart valve replacement and bypass due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision denying entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer have not been met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. § 3.361 (2017).

4.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a bladder disability have not been met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. § 3.361 (2017).

5.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a kidney disability have not been met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. § 3.361 (2017).

6.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a heart attack have not been met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. § 3.361 (2017).

7.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for heart valve replacement and bypass have not been met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

	A.  Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

	B.  Analysis

In a May 2010 rating decision, the RO denied entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer because there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The evidence of record at the time of the May 2010 rating decision included a March 2010 VA examination report in which a VA physician explained that the Veteran's prostate cancer was not caused by or the result of a failure to timely diagnose and/or properly treat the condition.  The physician acknowledged the Veteran's contentions that he developed prostate cancer and residuals as a result of VA's failure to administer timely and appropriate care.  Specifically, he had contended that he developed prostate cancer and residuals due to VA's failure to timely diagnose and treat the condition.  After examining the appellant and reviewing the record, the physician explained that the Veteran's prostate cancer would have developed regardless and that he was biopsied when clinical indicators indicated that it was appropriate.  Further, the sequelae the Veteran was currently experiencing were a normal part of his recovery from treatment for this disease.  The appellant was duly informed of the adverse rating decision and his appellate rights in a May 2010 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of such letter.  Thus, the determination is final.

The appellant now seeks to reopen this previously denied claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

In order to determine whether new and material evidence has been received, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in May 2010.  

Such evidence received since the final rating decision in May 2010 includes the appellant's March 2018 hearing testimony to the effect that his doctor told him that he should have gone in earlier for a biopsy, which would have allowed his prostate cancer to be detected earlier and would have required a less-intensive course of treatment.  See Hearing Transcript page 13.

This evidence is new, as the evidence before the RO at the time of its May 2015 rating decision did not include evidence of a medical opinion that the appellant should have had a prostate biopsy performed sooner, which would have allowed his cancer to be detected sooner when it would have been easier to treat.  Rather, at the time of the May 2010 rating decision, only the appellant's unsupported lay contentions to that extent were of record.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Entitlement to compensation under 38 U.S.C. § 1151 was denied, in part, because there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault by VA. 

The Board finds that the additional evidence discussed above, when presumed credible, relates to unestablished facts necessary to substantiate the claim.  Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In this particular case, the Board finds that the evidence already of record, including the report from the March 2010 medical examination, is sufficient to decide the claim.  Because the RO reopened the claim, see July 2016 SOC, and conducted the appropriate development, the Board finds that the duty to assist has been met.  As set forth above, neither the Veteran nor his representative has argued otherwise.  Moreover, because the RO has considered the appellant's claim on the merits, the Board's consideration of the claim on the merits will not result in prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

IV.  Compensation under 38 U.S.C. § 1151

In February 2005, the appellant's VA primary care physician referred him to a VA urologist for a consultation based upon a gradually rising PSA (prostate-specific antigen) and low percent of FPSA (free prostate-specific antigen).  The VA physician opined that such values indicated perhaps a 25 percent chance of prostate cancer.  However, the VA urologist determined that the appellant's PSA level was normal for his age and that the changes observed by the physician were inconsequential.  Thus, the urologist decided that the appellant did not need to be seen.

The appellant was ultimately diagnosed with prostate cancer by biopsy in May 2009, which resulted in radical prostatectomy performed in August 2009. 

The appellant contends that, had he been seen by the VA urologist in 2005 as requested by his primary care physician, his prostate cancer would have been detected earlier and the treatment for such would thus not have needed to be so invasive.  He further contends that he developed bladder, kidney, and heart problems as a result of such prostatectomy, which would have been avoidable had he been seen by the VA urologist in 2005.

	A.  Applicable Law

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C. § 1151.

A disability is a qualifying additional disability if 1) it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment; or examination furnished to the veteran under any law administered by VA, and 2) the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and 1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

	B.  Background

A February 2005 VA clinical note states that Dr. T.C., the appellant's primary care physician, remained concerned about the appellant's gradually rising PSA and low FPSA, which perhaps indicated a 25 percent chance of prostate cancer.  Dr. T.C. referred the appellant for a urology consultation.

A March 2005 VA clinical note states that the VA urologist declined the referral, explaining to Dr. T.C. that the appellant's PSA was normal for his age and the changes observed were inconsequential.  Thus, there was no need for the appellant to be seen.  Dr. T.C. stated that the appellant would be informed and that the appellant would continue to be monitored.  The appellant was to have his PSA levels checked again in July 2005.

A January 2007 VA clinical note from Dr. T.C. states that the appellant has had a slight elevation of PSA for several years and that such had been slowly rising for somewhat more than 10 years.  The appellant was clinically asymptomatic, however; and the appellant stated that he would not elect for active intervention under any circumstances, at least for the time being.  Monitoring would continue every six months.

An August 2007 VA clinical note from Dr. T.C. states that the appellant's PSA level was apparently not rising anymore; however, monitoring would continue.

An April 2009 VA clinical note from Dr. J.P. states that the appellant's PSA was above 6.  Such had been above 4 since 2004, but had jumped two points in the past year.  A prostate biopsy was recommended.

A May 2009 VA urology note from Dr. P.B. states that a prostate biopsy revealed multifocal cancer with Gleason scores of 6 and 7.  PSA was about 6.  A CT scan of the abdomen and pelvis would be performed to rule out metastatic disease.  Dr. P.B. did not think bone scan was indicated at such point.  The appellant felt strongly that he would rather undergo surgical prostatectomy in Portland than radiation therapy.

The appellant underwent radical retropubic prostatectomy with pelvic lymph node dissection (PLND) at the VA Medical Center in Portland, Oregon, in August 2009.  Clinical notes reveal that he tolerated the operation very well and had an uneventful recovery.  Thus, he was discharged.

A September 2009 radiation oncology note states that the appellant reported having recovered from his surgery without any problems whatsoever.  He experienced incontinence and wore pads or diapers.  He reported nocturia of three to six times per night.  Frequency had slightly increased since his surgery.  He had experienced erectile dysfunction since the surgery.  Salvage radiation therapy was recommended.  The appellant did not live close to VA facilities where such could be performed.  Thus, a Community Care Referral would be made, although the appellant would not require treatment until December.

In his original § 1151 claim, received in October 2009, the appellant reported that his VA physician, Dr. T.C., requested a prostate examination in February 2005 be performed at the Roseburg VA Medical Center.  However, such requested was denied by the VA urologist because the appellant's PSA level was normal for a man of his age.  The appellant continued to see Dr. T.C. and his PSA levels fluctuated for the next four years.  Eventually, Dr. T.C. ordered another prostate examination in April 2009.  Such led to a May 2009 biopsy which revealed prostate cancer.  The appellant contended that, had the February 2005 request not been denied, he would have been diagnosed with cancer earlier, which would have led to easier, less invasive, treatment.  He contended that the VA urologist's denial of Dr. T.C.'s ordered prostate examination in 2005 was thus malpractice.

The appellant underwent radiation therapy at a private facility, Rogue Valley Medical Center, in 2009 and 2010.  

The appellant was afforded a VA examination in March 2010.  The claims file was reviewed.  The VA physician opined that the appellant's prostate cancer was not caused by or a result of failure to timely diagnose or properly treat.  The appellant's prostate cancer would have developed regardless.  A biopsy was performed when clinical indicators revealed to the specialist consultant that such was appropriate.  The positive margin at the urethra was a technical issue of oncologic surgery and was not related to the time that the prostate cancer diagnosis was rendered.  Rather, anyone with positive surgical margins requires further adjunctive therapy, such as radiation or hormonal therapy.  It was noted that the appellant had just completed such additional therapy.  The sequellae of the surgery and radiation therapy that the appellant was now experiencing were a normal part of the recovery from treatment for prostate cancer.  Moreover, it was common to experience such, especially this early in the postoperative course.

The VA examiner observed that a June 2009 whole-body bone scan was normal.  A May 2009 CT scan of the pelvis was normal, save for an enlarged prostate.  An August 2009 CT scan of the thorax was notable for multiple pulmonary nodules, fusiform ascending aortic aneurism, moderate centrilobular emphysema.  Because of the slight increase in size of the right middle lobe nodule, as well as the possible increase in size of the apical right upper lobe nodule since July 2007, an additional follow-up noncontrast CT scan of the chest was recommended in one year.  Pulmonary nodule pathway activated.  A March 2010 chest X-ray revealed COPD with no acute pulmonary disease.

The date of onset was noted to be May 7, 2009, for prostate cancer.  It was noted that there had been a slowly, but persistently, rising PSA per surveillance.  By 2009, the right lobe of prostate was firm upon examination.  There were no nodules.  The appellant was treated for prostatitis without change in PSA.  Pathology report revealed no regional metastatic nodal disease.  Bladder neck periurethral margin was positive.  The course since onset was progressively worse.  A radical prostatectomy was performed in August 2009.  There were no side effects of current treatment.  Post-operative radiation therapy was concluded in February 2010.

There was no history of trauma to the genitourinary system.  There was a history of malignant neoplasm.  The diagnosis was adenocarcinoma of the prostate, Gleason score 9.  The diagnosis was made on May 7, 2009, and surgery was performed on August 18, 2009.  There were no general systemic symptoms due to genitourinary disease.  Urinary symptoms included urgency, weak or intermittent stream, dysuria, dribbling, and straining to urinate.  There was no hesitancy or difficulty starting stream, hematuria, urine retention, or urethral discharge.  Urinary incontinence and stress incontinence were present; and absorbent material had to be worn and changed two to four times per day.  Daytime voiding interval was one to two hours, while there were five or more voidings per night.  There had never been renal colic.  There was no history of recurrent urinary tract infections (UTI), obstructed voiding (urinary retention), urinary tract stones, renal dysfunction, renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The appellant experienced erectile dysfunction, the most likely etiology of which was prostate surgery.  

Examination revealed no abdominal or flank tenderness.  Bladder, anus, rectal walls, urethra, and perineal sensation were normal.  There was no peripheral edema.  Bulbocavernosus reflex (anal wink), bilateral posterior tibial pulse, left dorsalis pedis pulse, penis, testicles, epididymis/spermatic cord/scrotum, and seminal vesicle (non-palpable) were normal.  There was decreased right dorsalis pedis pulse and cremasteric reflex.  Prostate was surgically absent.

Private clinical notes from Ashland Community Hospital, Providence Medford Health Services, Rogue Valley Urology, Urology Associates of Southern Oregon reveal that the appellant experienced numerous complications following his prostatectomy with postoperative radiation therapy which required additional treatment and hospitalization.  Such included episodes of hemorrhage due to radiation cystitis, recurrent hemorrhage, gross hematuria, urinary retention, congestive heart failure exacerbation, clot retention in the bladder, ruptured bladder, myocardial infarction, and renal failure.

During his March 2018 hearing, the appellant contended that his prostate cancer, bladder disability, kidney disability, residuals of a heart attack, and heart valve replacement and bypass were the result of the Roseburg VA Medical Center refusing to perform a prostate biopsy for a number of years prior to the 2009 biopsy, which ultimately revealed his prostate cancer.  Had a biopsy been performed sooner, he argued, the cancer would have been caught sooner and the surgical interventions would have been less invasive and he would have had fewer post-surgical complications, if any.  He also contended that the VA physicians "butchered" him by removing his entire prostate and part of his bladder.  He testified that, following the surgery, he passed blood clots, which were nearly a half inch in diameter and eight to nine inches long.  He stated that his heart "blew up" while in the hospital when his bladder was being back-flushed to get the clots out.  He reported that he had to go to the emergency room on multiple occasions as a result.  

The appellant and his friend, P.D., testified that the appellant's VA physician tried to get him sent to the Roseburg VA Medical Center in order for a biopsy to be performed.  However, such request was denied because his PSA level at such time was apparently normal for his age.  The appellant's VA physician observed that the PSA level was fluctuating, which was "not right."  The appellant was told that it was "just usual, don't sweat it," and that there was nothing to do if the biopsy requested had been refused but to "ride it out."  He also stated that the same doctor operated on three to four other veterans who "all got butchered the same" as the appellant. 

While he was recovering from his treatments, the appellant was hospitalized in an effort to back-flush his bladder to drain the blood clots.  His bladder was "ready to burst" due to the back-flushing and he experienced severe pain which he believes caused his heart attack.  He contended that, had his bladder not been flushed, he would not have experienced a heart attack.  However, he conceded that it was possible he would have experienced a heart attack simply from the pain of his bladder being "plugged tight" as a result of the clots, had the back-flushing not been performed.

He contended that he developed a kidney disorder as a result of such bladder problems.  The appellant also reported that he gets care for his heart from VA and he takes pills for high blood pressure.  During his heart valve replacement and bypass surgery, the appellant reported that he experienced lung problems.  He testified that he was heavily medicated and straining very hard, which must have "blown" up his lungs.  Following the operation, his life has gone downhill.  He used to be able to walk all over, hunt, and fish.  However, following the surgery, he cannot do anything.  

Following his prostate and partial bladder removal, the appellant went home to recover, but began experiencing attacks with the bladder being plugged up by blood clots.  He had to go to the hospital nine times.  P.D. contended that the doctor who performed the surgery cut too much of the bladder out, in an attempt to remove all of the cancer.  P.D. stated that the appellant's bladder does not work properly as he is missing too much.  The appellant also reported that his kidneys were affected because the bladder was not functioning correctly.  

The appellant stated that the heart valve replacement and bypass surgery went fine, but he developed a lung problem, characterized by horrendous breathing problems, as a result.  The appellant reported that his doctor, who is now retired and cannot be located, told him that a biopsy should have been taken sooner.


	C.  Analysis

As a preliminary matter, the Board observes that the appellant underwent radical prostatectomy at a VA facility in August 2009 and subsequently underwent radiation therapy at a private facility, Rogue Valley Medical Center, in 2009 and 2010.  

To the extent that the appellant's § 1151 claims are related to his radiation therapy, rather than the VA-performed radical prostatectomy, such claims must be denied as benefits under 38 U.S.C. § 1151 cannot be awarded for additional disability resulting from procedures performed at a private facility, even if those procedures were performed under contract with VA.  The Board acknowledges that a Community Care Referral was made by VA because the appellant did not live in close proximity to VA facilities where such radiation therapy could be performed and it was not feasible to move closer during such treatment; however, such care is specifically excluded from consideration under 38 U.S.C. § 1151 for claims filed after October 1, 1997.  See 38 C.F.R. § 3.361(f)(1).  

There is no evidence, nor is it contended, that VA had any jurisdiction or supervision over Rogue Valley Medical Center.  Therefore, the type of treatment received by the appellant at Rogue Valley Medical Center is specifically excluded from consideration under 38 U.S.C. § 1151, as the treatment was not in a VA facility or by a VA employee.  See Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  

Because the postoperative radiation therapy was not conducted by a VA employee or in a VA facility under the regulatory definition, compensation under 38 U.S.C. § 1151(a) is unavailable for any additional disability caused by the procedure whether or not it was proximately due to fault or negligence of the care providers, or by an event not reasonably foreseeable.

Thus, the Board now turns to whether compensation under 38 U.S.C. § 1151 is warranted based upon VA treatment, or lack thereof, to include the VA-performed August 2009 radical prostatectomy and the 2005 denial of a urology referral.

Upon weighing the evidence of record, the Board finds that the preponderance of the evidence is against the award of compensation under 38 U.S.C. § 1151 for prostate cancer, a bladder disability, a kidney disability, residuals of a heart attack, or heart valve replacement and bypass.

As noted above, the appellant contends that, had the VA urologist not declined the 2005 referral, his prostate cancer would have been detected sooner and he would not have experienced such severe problems following.  

Again, in order to award compensation under 38 U.S.C. § 1151, the evidence must show that 1) the veteran has an additional disability which was caused by VA medical care; and 2) that the proximate cause of such disability was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.

With respect to the first criterion, the March 2010 VA examiner explained that the appellant did not develop additional disability as a result of VA treatment.  Rather, he would have developed prostate cancer regardless.  Further, the biopsy was performed when clinically indicated and the sequelae of his VA surgery, and even his non-VA radiation therapy, were a normal and common part of recovery from prostate cancer, particularly this early in the postoperative course.  It was noted that the appellant had a positive margin at the urethra; however, such is a technical issue of oncologic surgery and not related to the time of diagnosis.  Rather, anyone with positive surgical margins requires further adjunctive therapy, such as radiation or hormonal.

Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1).  The second criterion certainly has not been met.  

The March 2010 VA examiner explained that, although Dr. T.C. made a referral in February 2005 to a VA urologist due to concerns about the appellant perhaps having prostate cancer and the VA urologist declined such referral, the appellant was biopsied when clinical indicators indicated to the specialist consultant that a biopsy was appropriate.  There is no probative evidence which establishes that VA failed to timely diagnose and properly treat Veteran's prostate cancer.  38 C.F.R. § 3.361(c)(2).  Additionally, the examiner explained that the sequelae of the Veteran's prostate cancer surgery, and even his non-VA radiation therapy, were a normal and common part of recovery from prostate cancer, particularly this early in the postoperative course.  

The Board finds that the March 2010 VA medical opinion is entitled to great probative weight because the examiner reviewed the claims file, which includes the appellant's contentions and reports of symptoms, and examined the appellant, in connection with rendering the opinion.  Moreover, the conclusions are consistent with the post-service clinical evidence of record.  There is no competent medical opinion to the contrary.

The Board has carefully considered the appellant and P.D.'s contentions but find that they do not provide a basis upon which to grant the claim.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The appellant and P.D. in this case are not competent to determine the cause of any disorders developed by the appellant because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA medical opinion to be of greater probative weight than the appellant and P.D.'s lay assertions as whether the care provided by VA met the standard of care.  

With respect to the appellant's statements that his doctor, who is now retired and unavailable, told him that his prostate should have been biopsied sooner, the Board similarly finds that they are insufficient to support an award of compensation under section 1151.  A claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are simply too attenuated and inherently unreliable to constitute competent evidence to support a claim, particularly when the remaining clinical evidence is against the claim.  See e.g. Warren v. Brown, 6 Vet. App. 4 (1993).  

In summary, the most probative evidence establishes that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in not taking a biopsy of the appellant's prostate until 2009 or in the performance of the radical prostatectomy procedure itself.  Rather, the evidence establishes that the VA medical staff exercised due care in treating the appellant for his prostate cancer.

As noted by the March 2010 VA examiner, the positive margin at the urethra required further therapy following the prostatectomy.  Per a September 2009 radiation oncology note, because the appellant did not live close to VA facilities where salvage radiation therapy could be performed, a Community Care Referral was made.

The Board also observes that the August 2009 VA surgery notes report that the appellant tolerated the radical retropubic prostatectomy with PLND very well and had an uneventful recovery.  A September 2009 radiation oncology note states that the appellant reported having recovered from his surgery without any problems whatsoever, although he had been experiencing incontinence, slight increase of frequency, nocturia of three to six times per night, and erectile dysfunction.  He also had to wear pads.

The issue of informed consent was not raised by the appellant, nor is it reasonably raised by the record.

With respect to the claims regarding a bladder disability, kidney disability, residuals of a heart attack, and heart valve replacement and bypass, the appellant contends that he developed such as a result of not receiving the standard of care for his prostate cancer.  Like the claim of compensation under 38 U.S.C. § 1151 for prostate cancer, these claims, too, must be denied.  

The care afforded to the appellant with respect to his prostate cancer met the standard of care.  Although the appellant's claimed disabilities occurred following the rendering of the March 2010 VA medical opinion, such is still highly probative as it explains that the appellant did not develop additional disability as a result of VA treatment.  The biopsy was performed when appropriate based upon review of clinical indicators.  The need for radiation therapy was a technical issue of oncologic surgery and unrelated to the time of diagnosis.  Further, even if additional disability developed following the rendering of such opinion, there is no indication that any additional disability was due to either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Rather, the March 2010 VA opinion is highly probative as to whether the care rendered by VA met the standard of care, as explained above.  There is no competent medical evidence to the contrary.

For the reasons and bases discussed above, the requirements of 38 U.S.C. § 1151 have not been met for the appellant's prostate cancer, a bladder disability, a kidney disability, residuals of a heart attack, or heart valve replacement and bypass because there is no indication that the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, a similar instance of fault, or an event not reasonably foreseeable.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the previously denied claim of entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer is reopened.

Entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a bladder disability is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a kidney disability is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a heart attack is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for heart valve replacement and bypass is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


